Opinion issued January 29, 2009
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00055-CV




IN RE LUCY SEAFOOD, INC., JENNIFER H. THAI, THOMAS T. THAI,
UNITED SEAFOOD, INC., AND THOMAS & SONS, INC., Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relators, Lucy Seafood, Inc., Jennifer H.
Thai, Thomas T. Thai, United Seafood, Inc., and Thomas & Sons, Inc., seek relief
compelling the trial court to vacate its December 19, 2008 and January 23, 2009
orders requiring relators to compensate Seabrook Land Company for the expenses it
incurred in procuring relators’ bank and tax records.    
We deny the petition for writ of mandamus, and lift the emergency stay.   
          
Per Curiam 
 
Panel consists of Justices Taft, Bland, and Sharp.